UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6532



BRETT C. KIMBERLIN,

                                            Plaintiff - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-00-307)


Submitted:   June 12, 2001                 Decided:   June 29, 2001


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se. George M. Kelly, III, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brett C. Kimberlin appeals the district court’s order dis-

missing his petition for a writ of mandamus under 28 U.S.C.A.

§ 1915A(b)(1) (West Supp. 2000), for failure to state a claim.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal on the reasoning of the

district court.   Kimberlin v. United States Parole Comm’n, No. CA-

00-307 (E.D. Va. Mar. 5, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2